DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 04/22/2021 to the Office Action mailed on 12/22/2021 is acknowledged.
Claim Status
Claims 1, 3, 9, 11-18, 24, 27, 28, 30-32, 34, 36, 38, 47, and 54 are pending. 
Claims 2, 4-8, 10, 19-23, 25, 26, 29, 33, 35, 37, 39-46, and 48-53 were previously.
Claims 1, 3, 11, 14-17, 34 and 47 are currently amended.
Claims 54 are newly added.
Claims 1, 3, 9, 11-18, 24, 27, 28, 30-32, 34, 36, 38, 47, and 54 have been examined.
Claims 1, 3, 9, 11-18, 24, 27, 28, 30-32, 34, 36, 38, 47, and 54 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.






Response to Applicant’s Arguments
The rejection of claims 1, 3, 9, 11-18, 24, 27, 28, 30-32, 34, 36, and 38 under 35 U.S.C. 103 as being unpatentable over Gebert-Schwarzwaelder et al. (International Application Published Under the PCT WO 2019/001856 A1, Published 01/03/2019 or the English equivalent US Patent Application Publication 2020/0188246 A1, Published 06/18/2020) in view of Jarry et  al. (US Patent 5457040, Published 10/10/1995) is withdrawn in view of the amendment to the claims.

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 1, 3, 9, 11-16, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (International Application Published Under the PCT WO 2018/174572, Published 09/27/2018) in view of Jarry et  al. (US Patent 5457040, Published 10/10/1995).
The claims are directed to a composition comprising an aspergillus terreus fermentation product isolate and a basic amino acid such as lysine. 
Hwang et al. teach a novel adhesive composition (paragraph 1). The composition comprises lysine, itaconic acid, and water (prior art claim 1). A preferred ratio of lysine to itaconic acid is 1:1 (paragraphs 100-105). The adhesive composition can be used as hair gel (paragraph 0088). According to another embodiment, the pressure-sensitive adhesive composition or pressure-sensitive adhesive material of the present application may include surfactants, antioxidants, emulsifiers, fragrance, preservatives, dye, etc. (paragraph 57). The pressure-sensitive adhesive composition according to an embodiment has water-removable adhesion, coating, and carrier functions; Therefore, this pressure-sensitive adhesive is environmentally friendly as a water-separable material. (paragraph 0093). In the adhesive composition, itaconic acid and lysine may be included as active ingredients. Specifically, the sum of the content of itaconic acid and lysine based on 100 parts by weight of the solid content of the 
Hwang et al. also lacks a teaching wherein the composition comprises an aspergillus terreus fermentation product isolate.
Jarry et al. teach itaconic acid and/or salt thereof is produced via aerobic microbial fermentation, for example by means of the species Aspergillus terreus or Aspergillus itaconicus, of a nutrient medium containing a source of assimilable carbon, such carbon source at least in part comprising an effective amount of glycerol (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the fermentation product of Jarry et al. and have a reasonable expectation of success. One would have been motivated to do so since Jarry et al. teach that this is one means of producing itaconic acid, which is preferably used in the system of Hwang et al. Therefore, the instant claims are rendered obvious by the teachings of the prior art.

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (International Application Published Under the PCT WO 2018/174572, Published 09/27/2018) in view of Jarry et  al. (US Patent 5457040, Published 10/10/1995) as applied to claims 1, 3, 9, 11-16, and 24 above, and further in view of Klar (US Patent 5853706, Published 12/29/1998).
The claims are further directed to the composition comprising triethanlomine and/or diethanolmaine. 
The teachings of Hwang et al. and Jarry et al. are discussed above.
Hwang et al. lacks a composition comprising triethanlomine and/or diethanolmaine.

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add triethanolamine, diethanolamine, and/or ethanolamine and have a reasonable expectation of success. One would have been motivated to do so in order to adjust the pH of the hair gel of Hwang et al. Therefore, the instant claims are rendered obvious by the teachings of the prior art.

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 27, 28, 30-32, 34, 36, 38, 47, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (International Application Published Under the PCT WO 2018/174572, Published 09/27/2018) in view of Jarry et  al. (US Patent 5457040, Published 10/10/1995) as applied to claims 1, 3, 9, 11-16, and 24 above, and further in view of Granzow et al. (German Patent Application Publication 202016000077, Published 01/19/2017).
The claims are further directed to the composition comprising an oxidizing agent such as hydrogen peroxide. The claims are further directed to applying the instant composition to hair. 
The teachings Hwang et al. and Jarry et al. are discussed above.
Hwang et al. lacks a teaching wherein the composition comprises an oxidizing agent.
Granzow et al. teach a hair treatment unit in the form of kit comprises a first component comprising an active agent for coloring/tinting hair and a second component comprising the a composition according to the invention; the active agent can be selected from an oxidizing agent such as hydrogen peroxide,peroxides, perboric acid and peroborates (0102-0105). The composition of the invention can be in the form of hair gel. 
 It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add hydrogen peroxide and have a reasonable expectation of success. One would .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALI SOROUSH/Primary Examiner, Art Unit 1617